Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Carla Elaine Schick,
(OI File No.: H-14-42712-9),
Petitioner,
v.
The Inspector General.
Docket No. C-15-1308
Decision No. CR4059

Date: July 22, 2015

DECISION

Petitioner, Carla Elaine Schick, is a registered nurse, licensed to practice in Indiana, who
was convicted on one felony count of obtaining a controlled substance by fraud or deceit.
Pursuant to section 1128(a)(4) of the Social Security Act (Act), the Inspector General
(1.G.) has excluded her from participating in Medicare, Medicaid, and all federal health
care programs for a period of five years. Petitioner appeals the exclusion.

For the reasons discussed below, I find that the I.G. is authorized to exclude Petitioner
and that the statute mandates a minimum five-year exclusion.

Background

Ina letter dated January 30, 2015, the I.G. advised Petitioner Schick that she was
excluded from participating in Medicare, Medicaid, and all federal health care programs
because she had been convicted of a criminal offense related to the unlawful
manufacture, distribution, prescription, or dispensing of a controlled substance. LG.
Ex. 1. Petitioner requested review.
The L.G. has submitted its brief (I.G. Br.), nine exhibits (I.G. Exs. 1-9), and a reply brief
(LG. Reply). Petitioner, who is appearing pro se, did not submit a brief but, in addition
to her hearing request, filed seven one-page documents, which she did not mark, along
with a one-page document, marked P. Ex. 8, in which she explains that she uploaded
seven exhibits into evidence. The documents are quarterly compliance reports from the
Indiana State Nursing Assistance Program, which show that she complied with her
recovery monitoring agreement.

The L.G. objects to my admitting Petitioner’s exhibits because they were not marked in
accordance with Civil Remedies procedures and because they are irrelevant. That the
documents were not properly marked is unfortunate but hardly justifies excluding them,
particularly since the LG. is not in any way prejudiced by that oversight. Each document
is plainly identified with an exhibit number in the list of electronically-filed documents.
However, I agree that the documents are irrelevant. I am required to exclude irrelevant or
immaterial evidence. 42 C.F.R. § 1005.17(c).

I therefore admit into evidence I.G. Exs.1-9 and decline to admit Petitioner’s exhibits.

I directed each party to indicate in its brief whether an in-person hearing would be
necessary, and, if so, to describe the testimony it wishes to present, the names of the
witnesses it would call, and a summary of each witness’s proposed testimony. I also
specifically directed the parties to explain why the testimony would be relevant. Order
and Schedule for Filing Briefs at 2 § 3 (April 2, 2015); Informal Brief of Petitioner at 2-3
4 Il; Informal Brief of Inspector General at 3-4 III. The LG. indicates that an in-person
hearing is not necessary. I.G. Br. at 10. Petitioner did not respond to that question, but
she does not contend that an in-person hearing is necessary, and she lists no potential
witnesses. I therefore decide this case based on the written record.

Discussion

Because Petitioner was convicted of a felony relating to
the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance, she must be
excluded from program participation for at least five
years. Act § 1128(a)(4), ()(3)(B).!

Section 1128(a)(4) of the Act mandates that the Secretary of Health and Human Services
exclude from program participation any individual or entity convicted of a felony
criminal offense “relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance.”

'T make this one finding of fact/conclusion of law.
Here, Petitioner Schick was unquestionably convicted of a drug-related felony, at least
initially. On July 17, 2013, she pled guilty to one felony count of a two-count indictment
and was convicted of obtaining a controlled substance by fraud or deceit, in violation of
1.C. 35-48-4-14(c). IG. Exs. 3, 4, 5. She admitted that she intentionally acquired
possession of a controlled substance, Clonazepam, by forgery. I.G. Ex. 3.

The state court accepted her plea and entered judgment against her on the same day. The
court sentenced her to 540 days with the Department of Corrections, with all but the time
served (27 days in home detention) suspended, and 18 months of probation. LG. Ex. 5.
As part of its judgment, the court authorized her participation in Indiana’s Alternative
Misdemeanor Sentencing program, which allowed her to ask that her felony conviction
be reduced to a misdemeanor after she successfully completed her period of probation.
LG. Ex. 5.

On January 9, 2015, Petitioner represented to the court that she had “successfully
completed” all requirements of her probation and had not committed any subsequent
criminal offenses. She asked the court to reduce her felony conviction to a misdemeanor.
On January 14, 2015, the court granted Petitioner’s request. I.G. Ex. 7.

Petitioner suggests that, because the court reduced her felony conviction to a
misdemeanor, she was not convicted of a felony and is not subject to a mandatory
exclusion. Hearing Request (February 13, 2015).

The statute and regulations provide that a person is “convicted” when “a judgment of
conviction has been entered,” regardless of whether that judgment has been expunged or
otherwise removed. Act § 1128(i)(1); 42 C.F.R. § 1001.2(a)(2). Further, individuals who
participate in “deferred adjudication or other program or arrangement where judgment of
conviction has been withheld” are also “convicted” within the meaning of the statute.

Act § 1128(i)(4); 42 C.F.R. § 1001.2(d). Based on these provisions, the Departmental
Appeals Board characterizes as “well established” the principle that a “conviction”
includes “diverted, deferred and expunged convictions regardless of whether state law
treats such actions as a conviction.” Henry L. Gupton, DAB No. 2058, at 8 (2007), aff'd
sub nom. Gupton v. Leavitt, 575 F. Supp. 2d 874 (E.D. Tenn. 2008).

Petitioner’s conviction falls squarely within the statutory and regulatory definitions of
“convicted.” Because she was convicted of a felony criminal offense “relating to the
unlawful manufacture, distribution, prescription, or dispensing of a controlled substance,”
she is subject to exclusion. An exclusion brought under section 1128(a)(4) must be for a
minimum period of five years. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).
Conclusion
For these reasons, I conclude that the I.G. properly excluded Petitioner Schick from

participation in Medicare, Medicaid, and all federal health care programs, and I sustain
the five-year exclusion.

/s/

Carolyn Cozad Hughes
Administrative Law Judge
